UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-6169



In Re:   DANNY EUGENE MESHAW,


                                                            Petitioner.



                 On Petition for Writ of Mandamus.
                 (7:04-cr-00061-F-3;7:06-cv-00006)


Submitted:   August 22, 2007                 Decided:   August 29, 2007


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danny Eugene Meshaw, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Danny Eugene Meshaw petitions for a writ of mandamus,

alleging the district court has unduly delayed in acting on his

motion filed pursuant to 28 U.S.C. § 2255 (2000).   Meshaw seeks an

order from this court directing the district court to act.      Our

review of the record indicates that the district court denied

Meshaw’s § 2255 motion by order dated June 19, 2007.   See Meshaw v.

United States, Nos. 7:04-cr-00061-F-3; 7:06-cv-00006-F (E.D.N.C.

June 18, 2007).   Accordingly, because the district court has acted

in Meshaw’s case, we deny the mandamus petition as moot.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                    PETITION DENIED




                               - 2 -